Title: To James Madison from Thomas Jefferson, 4 August 1788
From: Jefferson, Thomas
To: Madison, James


Dear SirParis Aug. 4. 1788.
The bearer hereof, mr. Dobbyns, a native of Ireland, having it in contemplation to dispose of his estate in that country, & to remove with his tenants to America, I have advised him, before he carries the measure into entire execution, to go thither himself, to fix on the part of the country which from climate, soil, & other circumstances would best suit his views, and even to provide a place for the reception of his people on their arrival. His views have at different times, and under different considerations, been attracted by the Chesapeak, the Patowmack, the Ohio, & the Mohocks river. As there is always a possibility that a stranger may fall into the hands of land-jobbers and other sharpers, I take the liberty of asking for him your friendly counsel, and your recommendations of him to good men in whatever quarter he may chuse to visit for the purpose of purchasing, as well as your notice & civilities on every occasion. He comes well recommended to me from a friend in London, and the short acquaintance I have had the honour of having with him here has justified that recommendation. I am with sentiments of the most perfect esteem Dear Sir Your affectionate friend and servant
Th: Jefferson
